      Case 2:20-cv-00281-RDP-HNJ Document 6 Filed 06/02/20 Page 1 of 2                   FILED
                                                                                2020 Jun-02 PM 04:17
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

EARNEST JAMES FILES,                       )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No.: 2:20-cv-00281-RDP-HNJ
                                           )
STEVEN DALE GIDDENS, et al.,               )
                                           )
      Defendants.                          )

                          MEMORANDUM OPINION
      On May 7, 2020, the Magistrate Judge entered a Report and

Recommendation that this action be dismissed without prejudice pursuant to 28

U.S.C. § 1915A(b)(1) for failing to state a claim upon which relief may be granted.

(Doc. 5). Although the magistrate judge advised Plaintiff of his right to file

specific written objections within fourteen (14) days, no objections have been

received by the court and the time to file objections has expired.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the Report and Recommendation, the court finds the

Magistrate Judge’s Report is due to be ADOPTED and the Recommendation is

ACCEPTED. Therefore, in accordance with 28 U.S.C. § 1915A(b), this action is

due to be dismissed without prejudice for failing to state a claim upon which relief

can be granted.
Case 2:20-cv-00281-RDP-HNJ Document 6 Filed 06/02/20 Page 2 of 2




A Final Judgment will be entered.

DONE and ORDERED this June 2, 2020.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                    2
